   Case: 1:19-cv-02007 Document #: 1 Filed: 03/22/19 Page 1 of 7 PageID #:1
                                                                                                                                      7/
                                                                                  sheet and reference that seciion'l
                                         ANY section, please attach an additional
        flfyou need additional space for




                                   TTNTIED STATES DISTRTCT COIIRT
                                   NORTEERN DISTRTCT OF ILLINOIS
                                                                                                         REGEIVED
                                                                                                                    ttAR      22 20$ 6J

                                                                                                           .,.IHRUt?oB''*tYl?U*'



                                                                     19c:u2AO7
(Enter above the fuIl name                                           Judge Alonso
of the plaintiffor Plaintiffs in                                     Mag. Judge Hariani
this action)                                                         PC7
                                                             Case   ,,-.
                                                             (To    be




 (E"tffi;*         the tullname of       ALL
 defendants in this action. Do not
 use "et al.t')

 CHECK ONE ONLY:

 I                   coMpLArNT uNDER Tm cwIL RIGETS ACT, TrrLE
                     U.S. Code (state, county, or municipal defendants)
                                                                                                           42   sECTroN        1983




                      CoMPI,AINT I]NDERTm CONSTITUTION
                                                                 (''BrwNs'' ACTIOI9, TITI,E
                      28 SECTION 1331U'S' Code (federal defendants)

                      OT        R (cite statute, if known)

                                             EEFERTO "INSTRUCTIONS FOR
  _FILING."TU,TTNG OW T?[IS COMPI}INT, PLUSE
  BEFONP
            FOLLOW THESE INSTRUCTIONS UREruNIY'




                                                                                               and reference that section']
                                                 ANY section, please atach an additlonal sheet
               [lf you need additibnal space for
    Case: 1:19-cv-02007 Document #: 1 Filed: 03/22/19 Page 2 of 7 PageID #:2



        [lfyouneedadditionalspaceforANYsection,pleaseattachanaddltionalsheetandreferencethatsection.]




L      Plaintiff(s):

       A.       Name:         Oo ol-q s'                   6n hcrl'a
       B.        List all aliases:

       C.        Prisoner identificationnumber:
                                                          !    -\ OO     5O

       D.        Place of present     KOn L LOtln\ t'[
                                      confinem"'t'
                             w .I5 5 RT-38 bu\\ Lt
       E.        Address: A1

        (Ifthereismorethanoneplaintiff,theneachplaintiffmustlisthisorhernamb,aliases,I.D.
                                                         according to the above format on
                                                                                          a
        number,  place of ssnfinJmen! *J",ro"ot^rddr.,'
        seParate sheet of PaPer')


tr'                              the turlname-9f the first defendant
                                                                     inthe f'st branlq his or her official
        Hf;ffi""*t}lace                              ht' place of-emplovnent in the third blank'
                                                                                                   Space
        position l"    th:::"."ilb1*#;ti;         in B and C')
        for two additioual defendants is provided

         A.        Defendant:        Oclnotd                  Kcctcrr-o-C



                   Place     ofEmployment:        KO n        o C nt' O\ tl J              Or    \
         B.        Defendant:

                   Title:

                    Place of EmPloYment:

          C.        Defendant:

                    Title:

                    Place of EmPloYment:
                                                                                           listed
          fTf vou have more than three defendants,
                                                    then all-additional defendants must be
                                                              paper')
          ;;.dht    t",U" uioot format on a separate sheet of




                                                                                                               Reviscd 92007




               [lfyouneedaddltlonalspaceforANYseclion,pleaseattachanadditionalsheetandreferencethatsection.]
      Case: 1:19-cv-02007 Document #: 1 Filed: 03/22/19 Page 3 of 7 PageID #:3


                                                                                    sheet and reference that secron']
                                       for ANY Section, please attach an additional
          [lfyou need additional space



                                                                                      have frled in any state or federal
         ListALL lawsuits you (and your co-plaintiffst if
                                                          any)
IIL
         court in the United States:
                                                                          ,iir    n
         A.       Name of case and docket number:



         B.        Approximate date of filing lawzuit:

                                                                   including any aliases:
         C.        List all plaintifts (if you had co-plaintiffs)'




          D.       List all defendants:




                                                                      court, name the district; if state court
          E.        court in which ttre lawsuit was filed (if federal
                    lame the countY):

          F.        Name ofjudge to whom case was assigned:



           G.       Basic claim made:



                                                                the case dismissed? Was it appealed?
           H.        Disposition of this case (for example: Was
                     Is it still pending?):




           L         ApProximate date of disPosition:

                                                                  THF''
                                  LAWSUTT' TEEN YOU MUST DESCRIBE
  IF YOU HAVE FILED MORE THAN ONE
  ADDITIoNALuwsrnrsoNmormnPmCEoFPAPE&USINGTHISSAME
  FORMAT.REGARDLESSOFEOWMANYCASESYOUHA\/EPREYIOUSLYF'ILED'
  YOUWILLNOTBEEXCUSEDFROMFtr'LINGOUTTHISSECTIONCOMPLETELY'
                 TO OO SO MAY  NTSTIT'T IN DISMISSAL OF YOI]R CASE' CO-
  AI.[D FAILI]RE
                                        THEY HAVE FILED'
  PLAINTtrT'S MUSi ALSO LIST ALL CASES



                                                                                                                        Rcvisod 92007




                [If.youneedaddiflonalspaceforANYsectlon,pleaseattachanadditionalsheetandreferencethatSection.]
      Case: 1:19-cv-02007 Document #: 1 Filed: 03/22/19 Page 4 of 7 PageID #:4



         [lfyouneedaddltionalspaceforANYsection,pleaseatacfranadditionalsheetandreferencethatsectlon.]




Iv.     Statement of Claim:

        StatehereasbrieflyasPossiblethe-factsofyouroase.Describehoweachdefendantis         cite any
                   includingn;;li   aut"r, *apm"l.    ilo iotgivt anylegal arguments or
        involve4                                                                               forth
                                            allege           oirelated c'[;ims' n,mber and set
        cases or statutes. If you intendto         ""'*U"i
        eaoholaiminaseparateparagaph.(Useasmuchspaoeasyouneed.Attachextrasheets
         if necessary.)
                                                                              5-73- l1




                                                                                                                         )0d




                                                                                                              R-sviscd 92007




               [lfyouneedadditionalspaceforANYsecton,pleaseattachanaddltlonalsheetandreferencethatsection.]
Case: 1:19-cv-02007 Document #: 1 Filed: 03/22/19 Page 5 of 7 PageID #:5


                                                                              sheet and reference that seclion'l
                                 for ANY section, please attach an additional
    [lfyou need additional space




                                                                                                                                SQ- "

                                                                                                                               ct\
                                                                                                                                +tn




                                                                                                                   Rqriscd 912007




                                                                                   sheet and reference that section'l
                                      for ANY section, please attach an addltlonal
         [|fyou need addltlonal space
         Case: 1:19-cv-02007 Document #: 1 Filed: 03/22/19 Page 6 of 7 PageID #:6


                                                                                       sheet and reference that sectlon.]
                                          for ANY section, please attach an additional
I            [lfyou need additional space




    v.     Relief:
                                                          to do for you' Make no legal arguments'
                                                                                                                                  cite
            state briefly exacfly what you want the oourt
            no cases or statutes.




            The plaintiffdemands thatthe case be                  tied by a jury'


                                                                               CERUTICATION

                                             By signing this Complaint,        ce-rtifi that the facts stated in this
                                                                                     I
                                                                                                     information and
                                             Complaint are true to?" best of my knowledge'
                                             i"U.i. I r:nderstand that if this certification is not correc! I may
                                                                                                                   be

                                             subject to sanctions bY the Court'

                                              Signed    this                 daY of




                                                                                      -,20-
                                              (Signah:re of plaintiff or plaintiffs)



                                               (Print name)



                                               Q.D. Nr:mber)
                                                                                                       5kr38           Eu\\l$


                                               (Address)




                                                                                                                             Ittuited9?z007
                                                                        5
                                                                               an addltional sheet and reference that section']
                  [f   you need additional space for ANY section' please atach
                                                         C! C,x)-!
                                                         .l
                                                         -l-    -     J
                                                         C)2              c
                                                                          )
                                                         Jtl
                                                         .> -{            F
                                                         ec,   rrt
                                                         5c,
                                                         cln o
                                                         -4
                                                              cr. c
                                                         flr-oa
                                                                  Cnr
                                                         a9               LJ
                                                         o          ?u.
                                                                O
                                                         -.+to  _o
                                                         -i
                                                         () 'cF
                                                                          r


!?c+
oo-E     qP                 c
-lF. ,b' P
      ON
  F\U
   h    ro    apB
  (59 !       1-
              .J-           F'-,
  ani                                    (
  ro          ()    r       \
  E
  0)                    c/'A             lo
  =.
               e
              &,r                       (_e
              oo*                        -
              ,r b          lo           --,_-
              ric-
              r   A,
               DV       ,   t-\
                      -
                                    )
              ,<\ <
                  t-, '                  -
              xC
              x- T                       ?
                                         €'              ilJJ
              U^F
                                o
              o-ru
              iO                         -
                                q-                       il[[ffi
                                                                          Case: 1:19-cv-02007 Document #: 1 Filed: 03/22/19 Page 7 of 7 PageID #:7




                                -*.
                            o
                            t'                      ::
                            L
                            -                       :
                                              l^l
                                              V:
                            o                 QD:        il[l
                            ;                 \\:
                                              t\,
                            ta                N=
                                              \.: -
                                              l\)
                                              \)-
                                              ^-- -
                                              J:
                                              .l\
                                              S,' -
                                                  --:          lJ,ffi


                                                         ilffi
